It gives me a great pleasure to join the cordial congratulations on the well-deserved election of the President of the General Assembly at its seventy-first session. We are confident that his wisdom, diplomatic experience and skill will contribute to the success of the current session, and my delegation would like to assure him of its full cooperation to that end. I would also like to take this opportunity to commend his predecessor, His Excellency Mr. Mogens Lykketoft, for his able leadership during the previous session.
I also avail myself of this opportunity to express our sincere appreciation to His Excellency Mr. Ban Ki-moon, Secretary-General of the United Nations, for his tireless efforts during his two terms in promoting global peace and security, development and well-being for all peoples of the world. His competent and effective leadership has been a positive force in reforming the Secretariat, easing crises and disputes, addressing current and emerging challenges and elaborating a new agenda on sustainable development and climate change. For all of those efforts, I would like to convey the sincere gratitude of the people of the Republic of Tajikistan.
The year 2015 was momentous because of the adoption of a number of key documents aimed at strengthening the global development agenda. Those documents are interrelated and will define the path of our development in the coming decades. However, we have been less successful in addressing issues affecting international peace and security. Armed conflicts continue to pose a growing threat in various regions of the world. Destructive and inhumane forces of terrorism and extremism have been gaining power by attracting into their orbits ever-increasing numbers of youth, thereby seriously undermining efforts to maintain security and peaceful development.
Combating international terrorism and extremism has become a top priority. There is a need to develop national, regional and international mechanisms aimed at eliminating military infrastructure, channels for financial and logistical support, recruitment and violent propaganda, including counteracting the use of modern Internet and computer technology for terrorism purposes. Moreover, it is essential that we jointly seek ways of addressing the issue of poverty, the negative impact of globalization, and conflict prevention and settlement. There is also a need to strengthen intercultural and interfaith dialogue, mutual trust and tolerance. In that context, the United Nations remains the key platform for achieving consensus on the main issues of international security and development and for coordinating joint action by the international community in addressing the challenges and threats of today.
Eliminating illicit drug trafficking, which has become a breeding ground for terrorism and organized crime, requires the joint and concerted actions of the entire international community. We believe that the fight against drug trafficking is an essential part of the fight against organized crime, terrorism and extremism, and we reaffirm that international cooperation on drug control will remain a priority of the Government of Tajikistan. The special session of the General Assembly on the world drug problem, held in April 2016, provided a unique opportunity for seeking new and additional ways of strengthening cooperation in combating the root causes of the drug problem and dealing with its consequences. During its membership on the Commission on Narcotic Drugs, Tajikistan will continue its cooperation with donor countries and international organizations, including the United Nations Office on Drugs and Crime, in order to implement the outcome document of the special session resolution S-30/1, annex).
Tajikistan stands for a comprehensive settlement of the crises in the Middle East, which will contribute to enhancing global security. We therefore support international and regional efforts aimed at restoring and strengthening peace and stability in the Middle East, including the efforts to resume and accelerate credible negotiations under the Middle East peace process.
Tajikistan supports the international strategy for a comprehensive settlement and post-conflict reconstruction in Afghanistan. We need to strengthen our support to the Government of Afghanistan, especially during Afghanistan’s transformation decade 2015-2024. It is important for Afghanistan to become involved in the process of regional integration by strengthening its economic and trade ties with its neighbouring countries. We call for the expansion of targeted assistance to Afghanistan aimed at economic rehabilitation, the strengthening of its social conditions and the creation of new jobs in its economy. We are ready to take part in rehabilitating the social and economic infrastructure of Afghanistan by connecting the transport arteries of our two countrie by creating an energy bridge known as CASA-1000, and providing the Afghan population with essential commodities and training for specialists.
We are at the beginning of a transformation process that started with the setting of a new agenda that reflects the hopes and desires of every one of us for a decent and secure future. It is obvious that the path to sustainable development will be neither easy nor smooth. At the same time, our political will should be reinforced by adequate means of implementation. There is a need to mobilize additional financial resources, including official development assistance, which is the main component in financing development. Under the current circumstances, it is essential to revitalize international trade and investments, which are the main engines of productive growth, and encourage and promote transfers of innovative and ecologically sound technologies.
The implementation of the 2030 Agenda also requires clear and transparent mechanisms to follow up and review both progress and problems. As a new and first-time member of the Economic and Social Council, Tajikistan is willing to do its part in strengthening and coordinating the efforts to address the complex issues of achieving sustainable development. In our endeavours to achieve sustainable development, we need to remember our collective determination to lend a hand to countries that are confronted with difficulties. We need to remember that a number of countries will begin their implementation of the new 2030 Agenda for Sustainable Development in unfavourable conditions. In particular, there is a need to provide support to countries in special situations, especially the least developed countries, landlocked developing countries and small island developing States.
Access to modern and cost-efficient energy services is key to achieving sustainable development. Tajikistan actively supports the Secretary-General’s Sustainable Energy for All initiative and the United Nations 2014- 2024 Decade of Sustainable Energy for All.
I would like to emphasize that the 2030 Agenda regards water as the most essential element of life and the main component of development. That is a
16-29811 35/52 positive shift, which makes the new water agenda more comprehensive and integrated by comparison with the previous water agenda, framed within the Millennium Development Goals. In that regard, we should take into consideration the fact that climate change, as well as the processes of urbanization and population growth, will certainly exacerbate any challenges. In addition, as a result of climate change, water shortages in many parts of the world will increase owing, first of all, to a reduction in the scale of glaciers and the snowpack. For instance, in Tajikistan during the past 35 to 40 years more than 1,000 massive glaciers out of a total of 13,000 have melted completely. That melting of glaciers and ice caps has caused increased frequency and intensity of natural disasters and the deterioration of ecosystems, which have translated to significant financial and material losses for the national economy and, unfortunately, have caused human casualties.
Nevertheless, the new water agenda is achievable. We have observed that significant progress can be made when countries and regions commit to prioritizing water challenges. What is clear is that countries and the international community as a whole must work together and undertake coordinated efforts and adopt both urgent and long-term measures. That is particularly true when water is shared among various sectors — health, agriculture, energy and navigation, for example — or when surface and groundwater are shared among communities and between countries.
Those were among the issues related to the implementation of the global water agenda discussed at the High-level Symposium on SDG 6 and Targets: Ensuring that No One Is Left Behind in Access to Water and Sanitation, held in Dushanbe on 9 and 10 August and jointly organized by the Government of Tajikistan, the United Nations Department of Economic and Social Affairs and various United Nations agencies. The Symposium provided a platform for a balanced discussion of policy measures, actions and the means to fast-track the implementation of the water-related SDGs and targets. It adopted a call for action that invites the international community to deepen its cooperation at all levels to address emerging water issues, to improve capacity in the implementation and monitoring of integrated water resources management and to support an International Decade for Action “Water for Sustainable Development”, 2018-2028.
I would like to express our sincere gratitude to all Member States for their active participation in the Symposium. I hope that the members of the Assembly will also support the proposed International Decade, which will strengthen and enhance the progress achieved during the previous International Decade for Action, “Water for Life”, 2005-2015, and will create a solid platform for the consolidation of our efforts aimed at the sustainable management of water resources in the post-2015 period. The proposed International Decade will complement other initiated mechanisms, notably the High-level Panel on 2030 Global Water Architecture, and it can serve to fill any gaps that may arise in the implementation of new 2030 Agenda for Sustainable Development.
